Name: 2011/408/EU: Council Decision of 28Ã June 2011 laying down simplified rules and procedures on sanitary controls of fishery products, live bivalve molluscs, echinoderms, tunicates, marine gastropods, by-products thereof and products derived from these by-products coming from Greenland Text with EEA relevance
 Type: Decision
 Subject Matter: America;  fisheries;  international trade;  health;  trade;  Europe
 Date Published: 2011-07-12

 12.7.2011 EN Official Journal of the European Union L 182/24 COUNCIL DECISION of 28 June 2011 laying down simplified rules and procedures on sanitary controls of fishery products, live bivalve molluscs, echinoderms, tunicates, marine gastropods, by-products thereof and products derived from these by-products coming from Greenland (Text with EEA relevance) (2011/408/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 203 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Parliament, Acting in accordance with a special legislative procedure, Whereas: (1) Greenland is included in the list of overseas countries and territories set out in Annex II to the Treaties. In accordance with Article 198 of the Treaty on the Functioning of the European Union (hereinafter the Treaty), the purpose of the association of the overseas countries and territories with the Union is to promote the economic and social development of the overseas countries and territories and to establish close economic relations between them and the Union as a whole. (2) Denmark and Greenland have requested that veterinary checks between the Union and Greenland on fishery products, bivalve molluscs, echinoderms, tunicates, marine gastropods, by-products and products derived from these by-products that are regarded as originating in Greenland according to Annex III to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (Overseas Association Decision) (1), and of the same products which are introduced into Greenland from third countries, be permitted in accordance with the rules on sanitary and veterinary controls applicable to trade within the Union. (3) Trade in those products between Greenland and the Union should, therefore, be conducted in compliance with Union rules on animal health and food safety. Accordingly, Denmark and Greenland should undertake to ensure that consignments of products dispatched to the Union from Greenland are in conformity with the applicable Union rules concerning animal health and food safety. In particular, eligible feed and food business operators should be registered and listed in accordance with Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2). (4) Veterinary checks at border inspection posts in Greenland should be carried out in accordance with Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3). Veterinary checks at border inspection posts should be carried out in close cooperation with customs officials. To simplify those tasks it is appropriate to provide the competent authorities with references to the Combined Nomenclature (CN) specified in Annex I to Commission Decision 2007/275/EC of 17 April 2007 concerning lists of animals and products to be subject to controls at border inspection posts under Council Directives 91/496/EEC and 97/78/EC (4). (5) The competent authority in Greenland should provide official assurances to the Commission on the enforcement of the Union rules and animal health requirements for the products concerned. Those assurances should cover, in particular, compliance with the applicable provisions laid down in Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption (5), Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (6) and Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (7). Those assurances should also include a commitment to ensure compliance with the rules on trade within the Union. (6) Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products (8) requires the establishment of national monitoring plans for aquaculture animals. Accordingly, those provisions should also apply to Greenland. (7) In order to permit importation of the products covered by this Decision into the Union from Greenland in accordance with the rules on trade within the Union laid down in Union legal acts, as well as to ensure the sanitary safety of the products concerned, Denmark and Greenland should undertake to transpose and implement the relevant provisions of Union laws in Greenland, before the date from which this Decision should apply. (8) Denmark and Greenland should also undertake to ensure that imports into Greenland from third countries of the products concerned comply with Union rules on animal health and food safety. (9) Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (9) provides for the introduction of a computerised system linking veterinary authorities, with a view, in particular, to facilitate the rapid exchange of information relating to animal health and welfare between the competent authorities (Traces). Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system (10) provides that the Member States are to use Traces from 1 April 2004. Traces is essential for the effective monitoring of trade in animals and products of animal origin and accordingly, it should be used for the transmission of data on movements and trade in such products between Greenland and the Union. (10) Outbreaks of animal diseases listed in Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (11), are to be reported to the Commission through the Animal Disease Notification System (ADNS) in accordance with Commission Decision 2005/176/EC of 1 March 2005 laying down the codified form and the codes for the notification of animal diseases pursuant to Directive 82/894/EEC (12). For the products concerned, those provisions should also apply to Greenland. (11) Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (13) established a rapid alert system for the notification of a direct or indirect risk to human health deriving from food or feed. Those provisions should also apply to Greenland for the products concerned. (12) Before Greenland can carry out veterinary checks on products that are introduced into Greenland from third countries, a Union inspection should be carried out in Greenland in order to verify that one or more border inspection posts in Greenland are in compliance with the requirements laid down in Directive 97/78/EC and Commission Regulation (EC) No 136/2004 of 22 January 2004 laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries (14) and Commission Decision 2001/812/EC of 21 November 2001 laying down the requirements for the approval of border inspection posts responsible for veterinary checks on products introduced into the Community from third countries (15). (13) In the event that the results of such an inspection are positive, one or more border inspection posts in Greenland should be listed in Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (16). In order to ensure effective control of the products covered by this Decision introduced in Greenland and in the Union, it is appropriate that this Decision apply as from the moment at which one or more border inspection posts in Greenland are listed in Decision 2009/821/EC. (14) This Decision does not affect any possible arrangements related to the import of fishery products based on the Protocol (No 34) on special arrangements for Greenland annexed to the Treaties, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope This Decision lays down simplified rules and procedures for the application of sanitary controls for fishery products, bivalve molluscs, echinoderms, tunicates and marine gastropods and to by-products thereof and products derived from these by-products (hereinafter the products), originating from Greenland or introduced into Greenland from third countries and thereafter imported from Greenland into the Union (hereinafter the products coming from Greenland). Article 2 Definitions For the purposes of this Decision, the following definitions shall apply: (a) bivalve molluscs means molluscs as defined in point 2.1 of Section 2 of Annex I to Regulation (EC) No 853/2004; (b) fishery products means products as defined in point 3.1 of Section 3 of Annex I to Regulation (EC) No 853/2004; (c) by-products and products derived from these by-products means animal by-products and derived products within the meaning of points 1 and 2 respectively of Article 3 of Regulation (EC) No 1069/2009, as far as they are derived from fishery products, bivalve molluscs, echinoderms, tunicates or marine gastropods; (d) products originating from Greenland means products provided for in points (a), (b) and (c) of this Article, as defined in accordance with the provisions of Annex III to Decision 2001/822/EC. Article 3 General rules concerning sanitary controls of the products between the Union and Greenland 1. Denmark and Greenland shall ensure that the relevant legal acts of the Union which are applicable to the products defined in Article 2, are implemented in Greenland. 2. Member States shall not apply the veterinary checks applicable on products covered by this Decision. The products coming from Greenland shall be placed on the internal market under the sanitary rules applicable within the Union, provided that Denmark and Greenland ensure, in particular, the full respect of the following conditions: (a) the effective transposition and implementation in Greenland of the applicable rules laid down in legal acts of the Union concerning animal health and food safety, relating to the products; (b) the drawing-up and keeping up to date by the competent authorities in Denmark and Greenland of a list of feed and food business operators which have been registered in accordance with Article 31 of Regulation (EC) No 882/2004; (c) the conformity of consignments of products dispatched to the Union from Greenland with the applicable rules laid down in legal acts of the Union concerning animal health and food safety. Article 4 Monitoring plans for aquaculture animals Denmark and Greenland shall submit for approval to the Commission monitoring plans for the detection of the presence of residues and substances in aquaculture animals in Greenland, in accordance with Directive 96/23/EC. Article 5 Checks on products introduced into Greenland from third countries 1. Veterinary checks shall be carried out on consignments of the products introduced into Greenland from third countries in accordance with the rules laid down in Directive 97/78/EC. To facilitate those veterinary checks, the Commission shall provide to the competent authorities of Denmark and Greenland the CN codes of the products, listed in Annex I to Commission Decision 2007/275/EC. 2. Proposals for border inspection posts in Greenland shall be submitted to the Commission for approval in accordance with Article 6(2) of Directive 97/78/EC. The list of border inspection posts approved for Greenland shall be included in the list of border inspection posts in the Member States, approved in accordance with Directives 91/496/EEC and 97/78/EC. Article 6 Information system 1. Data on movements of, and trade in the products to and from Greenland shall be transmitted in Danish language through the integrated computerised veterinary system (Traces) in accordance with Decision 2004/292/EC. 2. The notification of aquatic diseases concerning the products in Greenland shall be transmitted through the animal disease notification system (ADNS), in accordance with Directive 82/894/EEC and Decision 2005/176/EC. 3. The notification of direct or indirect risks to human health deriving from the products in Greenland shall be transmitted through the rapid alert system for feed and food (RASFF) established by Regulation (EC) No 178/2002. Article 7 Identification mark Consignments of the products dispatched to the Union from Greenland shall be marked with the identification mark for Greenland, GL, in accordance with the rules set out in Section I(B) of Annex II to Regulation (EC) No 853/2004. Article 8 Confirmation of compliance with the conditions laid down in this Decision Denmark and Greenland shall provide, before the date referred to in Article 9, from which this Decision shall apply, written confirmation to the Commission that the necessary measures for the application of this Decision have been taken. Article 9 Entry into force and applicability This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from the date of listing in Commission Decision 2009/821/EC of the first border inspection post in Greenland. Done at Luxembourg, 28 June 2011. For the Council The President FAZEKAS S. (1) OJ L 314, 30.11.2001, p. 1. (2) OJ L 165, 30.4.2004, p. 1. (3) OJ L 24, 30.1.1998, p. 9. (4) OJ L 116, 4.5.2007, p. 9. (5) OJ L 300, 14.11.2009, p. 1. (6) OJ L 139, 30.4.2004, p. 55. (7) OJ L 328, 24.11.2006, p. 14. (8) OJ L 125, 23.5.1996, p. 10. (9) OJ L 224, 18.8.1990, p. 29. (10) OJ L 94, 31.3.2004, p. 63. (11) OJ L 378, 31.12.1982, p. 58. (12) OJ L 59, 5.3.2005, p. 40. (13) OJ L 31, 1.2.2002, p. 1. (14) OJ L 21, 28.1.2004, p. 11. (15) OJ L 306, 23.11.2001, p. 28. (16) OJ L 296, 12.11.2009, p. 1.